UNITED STATES DiIsTRIEY COuRP-OJF-AKT. Document 41 Filed 01/09/19 Pagel Qlitbeenely daosd 4ur-akt
EASTERN DISTRICT OF NEW YORK Date Filed: 9/17/2018

ATTORNEY(S) GALLO VITUCCI KLAR LLP PH: (212) 683-7100 CourtiRetur Data:
100 CROSSWAYS PARK WEST, STE 305 WOODBURY, NY 11797 |

 

"John Doe" a fictitious name

Plaintiff
vs

Cory Maier et al

Defendant

STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE

Nasser Atrash, being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18 years and
resides in the State of New York.

That on 11/1/2018, at 11:27 AM at 121 Allenwood Road , Great Neck, NY 11023, Deponent served the within Summons
in a Civil Action and First Amended Complaint,with the index number and the filing date of the action were endorsed upon
the face of the papers so served herein. On: Michael Smolens , Defendant therein named, ( hereinafter referred to as "subject").

By delivering thereat a true copy of each to "JANE DOE" (refused name) a person of suitable age and discretion.

Said premises is subject's dwelling house (usual place of abode) within the state. A description of "JANE DOE" (refused
name) is as follows:

Sex: Female Color of skin: Black Color of hair: Black Age: 35
Height: 5ft4in-5ft8in Weight: 131-160 Lbs. Other Features: Glasses

On November 2, 2018, service was completed by mailing a true copy of the above stated document(s) to Michael Smolens_at the
above stated address in a First Class postpaid properly addressed envelope marked "Personal and Confidential" in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

! asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of New York in any capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and

belief | assert that the recipient is not in the military service of New York State or of the United States as that term is defined
in either the State or in Federal statutes.

| pee me on nn vere 2, 2018

fricia Rothfritz morn Protess Server, Please Sign
OTARY PUBLIC STATE OF New York Nasser Atrash

No. 01R06055503, Qualified in Nassau County Lic#
Commission Expires February 26, 2019 Job #: 1831230

 

 

Client’s File No.: MiSC-2018-9

INTER COUNTY JUDICIAL SERVICES, LLC, 85 WILuis AVENUE STE, F, MINEOLA, NY 11501 LICENSE # 1371771
